DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment and remarks received 18 June 2022 have been entered and overcome the claim objections and claim rejections cited in the previous office action.
Allowable Subject Matter
Claims 13-34 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 13 and 33, the closest prior art of record, Ma (US 2018/0034247), neither shows or suggests a spark plug comprising a first contact element; a second contact element; and a resistor element situated between the first contact element and the second contact element, wherein the first contact element and the second contact element have a specific conductivity of 102 S/m to 108 S/m, and the resistor element have a specific conductivity of 10-3 to S/m to 101 S/m.
Due to their dependencies upon independent claim 13, claims 15, 17, and 31-32 are also allowable.
Regarding independent claims 14 and 34, the closest prior art of record, Ma (us 2018/0034247), neither shows or suggests a spark plug comprising a first contact element; a second contact element; and a resistor element situated between the first contact element and the second contact element, wherein the first contact element and/or the second contact element and/or the resistor element containing at least one first oxide selected from the group made up of oxides of the following formula:
M1-xDxO, M being selected from Ti, Zr, Sn and combinations of Ti, Zr, Sn, D being selected from V, Nb, Ta, P, As, Sb, Bi and combinations of V, Nb, Ta, P, As, Sb, Bi, and 0 < x < 0.5, and/or oxides of the following formula:
Zn1-yQyO, Q being selected from Al, Ga, In, B, Ti, Zr, Hf, Si, Ge, Sn and combinations of Al, Ga, In, B, Ti, Zr, Hf, Si, Ge, Sn, and 0 < y < 0.5, and/or oxides selected from the group made up of ZrO2-r, TiO2-r, SnO2-r, ZnO1-r, HfO2-r, V2O5-r, Nb2O5-r, and Ta2O5-r, where 0.5 > r ≥ 0.
Due to their dependencies upon independent claim 14, claims 16 and 18-30 are also allowable.
The subject connecting element structure described earlier is provided for achieving very high oxidation resistance and high electrical resistance of the spark plug.  The design is new and unique to the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Quarterman whose telephone number is (571)272-2461. The examiner can normally be reached Monday-Thursday, 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kevin Quarterman/Primary Examiner, Art Unit 2879                                                                                                                                                                                                        9 September 2022